DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 10/21/2021, has been entered. Claims 1-13 are pending. The previous objections to claims 3 and 13 are withdrawn due to amendment. The previous 112b rejections of claims 1, 4, and 10 are withdrawn due to amendment. Applicant’s arguments regarding claims 1-13 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barraco et al. (US 20130125669 A1, prior art of record).Regarding claim 1:Barraco teaches (FIGS. 5-6 and 10) a magnetic field sensor device for determining an external magnetic influence, comprising:
a component (110) formed with an at least partially ferromagnetic material ([0043]-[0044], [0008]), the component having a magnetisable region (140) comprising at least two magnetizable tracks (142, 144, 146) which are arranged adjacent to each other, the magnetizable tracks having opposing directions of magnetization (shown by arrows A, B, and C), the at least two magnetizable tracks (142, 144, 146)  being arranged axially in relation to the component (110); 
a first magnetic field sensor (one of 152, 154, 156) comprising at least one coil ([0047]-[0048], [0051]), the first magnetic field sensor being arranged radially in relation to the component (110) and to one track (142 for 152; 144 for 154; and 146 for 156) of the at least two maqnetizable tracks, the first magnetic field sensor being adapted and configured for detecting magnetic information from at least one of environment in which the magnetic field sensor device is exposed and the component, the first magnetic field sensor being adapted and configured for emitting a first signal, the first magnetic field sensor (the one of 152, 154, 156) only being assigned to the one track (142 for 152; 144 for 154; and 146 for 156) of the least two magnetizable tracks (142, 144, 146) of the component; 
a second magnetic field sensor (a different one of 152, 154, 156) comprising at least one coil ([0047]-[0048], [0051]), the second magnetic field sensor being arranged radially in relation to the component (110) and to another track (142 for 152; 144 for 154; and 146 for 156) of the at least two maqnetizable tracks different from the one track, the second magnetic field sensor being adapted and configured for detecting magnetic information from at least one of environment in which the magnetic field sensor device is exposed and the component, the second magnetic field sensor being adapted and configured for emitting a second signal, the second magnetic field sensor only being assigned to the another track of the at least two magnetizable tracks of the component; 
wherein the first signal of the first magnetic field sensor (the one of 152, 154, 156) is set in relation to (e.g. 11 and 12 of FIG. 5; 21 and 22 of FIG. 10) the second signal of the second magnetic field sensor (the different one of 152, 154, 156); 
wherein the second signal of the second magnetic field sensor is set in relation to the first signal of the first magnetic field sensor; 
wherein the first and second signals produced by the respective magnetic field sensors are configured to form at least one individual signal channel (e.g. FIG. 5 and FIG. 10); and 
wherein the first magnetic field sensor (the one of 152, 154, 156) and the second magnetic field sensor (the different one of 152, 154, 156) are arranged in a manner such that the at least one coil of the corresponding magnetic field sensors are set in relation with each other axially along the direction of magnetization of the corresponding magnetic track (142, 144, 146) of the component (110) assigned to the corresponding magnetic field sensor to form the at least one individual signal channel
Regarding claim 2:Barraco teaches all the limitations of claim 1, as mentioned above.Barraco also teaches (FIGS. 5-6 and 10):
wherein the magnetic field sensors (two of: 152, 154, and 156) for the at least one individual signal channel are positioned radially relative to different portions along the length of the component (sensors 152, 154, and 156 are positioned radially relative to different portions 142, 144, and 146, respectively, along the length of component 110)
Regarding claim 3:Barraco teaches all the limitations of claim 1, as mentioned above.Barraco also teaches (FIGS. 5-6 and 10):
wherein the magnetic field sensors (two of: 152, 154, and 156) for the at least one individual signal channel are positioned in proximity of the component (110)
Regarding claim 4:Barraco teaches all the limitations of claim 1, as mentioned above.Barraco also teaches (FIGS. 5-6 and 10):
wherein at least one of the magnetic field sensors is adapted and configured to produce a common signal of differential signals of a magnetic flux (e.g. FIG. 5 or FIG. 10 - “Common Mode”; also see [0050], [0052]-[0053], [0082]-[0086])
Regarding claim 5:Barraco teaches all the limitations of claim 1, as mentioned above.Barraco also teaches (FIGS. 5-6 and 10):
wherein the at least one individual signal channel comprises at least two individual signal channels (each individual signal channel being the individual outputs of two or more of 152, 154, and 156), and a common signal channel is formed by the at least two individual signal channels (when connected and utilized as shown in FIGS. 5 and 10)
Regarding claim 6:Barraco teaches all the limitations of claim 1, as mentioned above.Barraco also teaches:
wherein the at least one individual signal channel can be calibrated individually(The instant claim language only recites that the channel “can be” calibrated individually. Thus, the instant claim only requires that it be possible to calibrate possible with the device of Barraco)
Regarding claim 7:Barraco teaches all the limitations of claim 1, as mentioned above.Barraco also teaches:
wherein the at least one individual signal channel is adapted and configured to represent a measured magnetic flux resulting from at least one of a magnetoelastic effect, a common mode field effect, and a near field effect (e.g. [0025]-[0026], [0052]-[0054])
Regarding claim 8:Barraco teaches all the limitations of claim 1, as mentioned above.Barraco also teaches:
wherein the at least one individual signal channel is adapted and configured to reject a common mode field effect ([0011], [0050], [0052])
Regarding claim 9:Barraco teaches all the limitations of claim 1, as mentioned above.Barraco also teaches:
wherein the at least one individual signal channel is adapted and configured to be calibrated to reject diverging fields or unbalanced common mode fields ([0025])
Regarding claim 10:Barraco teaches (FIGS. 5-6 and 10) a method for determining an external magnetic influence, comprising:
magnetizing (140) a component (110) wherein the component comprises at least partially ferromagnetic material ([0043]-[0044], [0008]); 
generating at least two magnetizable tracks (142, 144, 146) on the component, the at least two magnetizable tracks having opposing directions of the magnetization (shown by arrows A, B, and C); 
providing at least two magnetic field sensors (two of 152, 154, 156), each magnetic field sensor having at least one corresponding coil ([0047]-[0048], [0051]), each magnetic field sensor being adapted and configured to emit a signal; 
arranging the at least two magnetic field sensors (two of 152, 154, 156) in a radial manner relative to the at least two maqnetizable tracks (142 for 152; 144 for 154; and 146 for 156) such that the at least one coil of the corresponding at least two magnetic field sensors are set in relation with each other axially along the direction of magnetization of the corresponding magnetizable track of the component assigned to the corresponding magnetic field sensor; 
measuring magnetic flux of at least one magnetizable track of the at least two maqnetizable tracks of the component with at least one magnetic field sensor of the at least two magnetic field sensors to form an individual signal channel ([0024]-[0026], [0047], [0074]); 
generating a signal resulting from the measurement of the maqnetic flux corresponding to the individual signal channel (e.g. FIGS. 5 and 10 - signal(s) comprising SA, SB, SC); 
determining a presence of a magnetic noise in the individual signal channel (e.g. FIGS. 5 and 10 - signal(s) comprising NA, NB, NC); and 
balancing the individual signal channel to cancel the noise present in the signal (e.g. FIGS. 5 and 10 - “Signal Output”)
Regarding claim 11:Barraco teaches all the limitations of claim 10, as mentioned above.Barraco also teaches:
wherein the component comprises a dual-dual band configuration (e.g. FIGS. 1 and 3-5; [0042]) 
Regarding claim 12:Barraco teaches all the limitations of claim 10, as mentioned above.Barraco also teaches
wherein the component comprises a tri-band configuration (e.g. FIGS. 6-10; [0073])
Regarding claim 13:Barraco teaches (FIGS. 5-6 and 10) a device for determining an external magnetic influence, comprising:
a component (110) formed at least partially of ferromagnetic material ([0043]-[0044], [0008]), the component having a magnetizable region (140) comprising at least first, second and third magnetic tracks, each of the magnetic tracks (142, 144, 146) being arranged axially in relation to the component (110); 
a first magnetic field sensor (one of 152, 154, 156) with at least two ([0049], [0076]) coils ([0047]-[0048], [0051]), the first magnetic field sensor being arranged radially in relation to the component (110) and to one track (142 for 152; 144 for 154; and 146 for 156) of the magnetic tracks, the first magnetic field sensor only being assigned to one of the first and second magnetic tracks of the component, the first magnetic field sensor being adapted and configured for emitting a first signal; 
a second magnetic field sensor (a different one of 152, 154, 156) with at least two ([0049], [0076]) coils ([0047]-[0048], [0051]), the second magnetic field sensor being arranged radially in relation to the component (110) and to another track (142 for 152; 144 for 154; and 146 for 156) of the magnetic tracks different from the one track, the second magnetic field sensor only being assigned to one of the second and third magnetic tracks of the component different from the magnetic track that the first magnetic field sensor is assigned to, the second magnetic field sensor being adapted and configured for emitting a second signal; 
wherein the first signal of the first sensor (the one of 152, 154, 156) is adapted and configured to be set in relation to (e.g. 11 and 12 of FIG. 5; 21 and 22 of FIG. 10) the second signal of the second sensor (the different one of 152, 154, 156); and 
wherein the second signal of the second sensor is adapted and configured to be set in relation to the first signal of the first sensor





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856